DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim Rejections - 35 USC § 103
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 110570431) in view of Li (CN 110674866), and further in view of Alom (PGPUB: WO 2020093042).

Regarding claim 1. Wu teaches a deep network lung texture recognition method combined with multi-scale attention, wherein including the following steps: 
1) initial data preparation: initial data includes lung texture CT image patches and corresponding class labels for training and testing (see page 8, lines 27-31, dividing data processing aspect of the data about the pulmonary, lung Kaggle database provided in the segmentation data comprises the 267 of two-dimensional CT image and the same number. In this context the experiment, 75% of the original image and label the 10% be used for the training set, validation set, the rest 15% for the test set); 
2) recognition network construction: use the convolution and residual modules to construct the basic network (see page 9, lines 22-27, multi-channel fusion is mainly used by different sizes of convolution in each branch checking feature map to convolution operation, after the aggregation computation result to cascade to realize image features, the network is more wide, it can learn the characteristic of more complex. In addition, the residual connection causes the network learning easier, because residual connected directly learning image feature according to the input feature map, rather than learning image non-related features).
4) use test data to evaluate network performance (see page 13, lines 7-9 , the test set data input to the network, to obtain the output image data, using a division standard of medical image to verify and evaluate the result of the output, and finally obtaining the result).
However, Wu does not expressly teach to use the multi-scale feature fusion module to learn the multi-scale feature information, and use the attention mechanism module to automatically filter the feature maps.
Li teaches that establishing a multi-scale characteristic extracting sub-network: using deformable convolution residual network established at step 2, further the sampling on the feature map and feature fusion method, establishing based on multi-scale characteristic pyramid structure characteristic of extracting sub-network to obtain multi-scale characteristic information in the focus of image (see page 15, lines 21-25); feature fusion and establishing multi-scale characteristic extracting sub-network: sampling feature map are fused with the output characteristic of the previous convolution layer, so as to obtain the fine features with semantic information, convolutional layer pyramid with feature corresponding relation (see page 15, lines 29-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu by Li for providing establishing a multi-scale characteristic extracting sub-network: using deformable convolution residual network established at step 2, further the sampling on the feature map and feature fusion method, as to use the multi-scale feature fusion module to learn the multi-scale feature information, as to use the attention mechanism module to automatically filter the feature maps; providing feature fusion and establishing multi-scale characteristic extracting sub-network: sampling feature map are fused with the output characteristic of the previous convolution layer, so as to obtain the fine features with semantic information, convolutional layer pyramid with feature corresponding relation, as to use the multi-scale feature fusion module to learn the multi-scale feature information. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
However, the combination does not expressly teach to ultimately improve the recognition accuracy; recognition network training: training based on the recognition network obtained.
 Alom teaches that IRRCNN model provides better recognition accuracy during training compared to equivalent models including IRCNN, EIN, and EIRN with almost the same number of network parameters (-15M). Generally, DCNN takes a lot of time and power when training a reasonably large model (see Fig. 37, paragraph 219); This approach improves the recognition accuracy of the Inception-residual network with same number of network parameters. In addition, the presently-disclosed architecture generalizes the Inception network, the RCNN, and the Residual network with significantly improved training accuracy. The performance of the IRRCNN model was empirically evaluated on different benchmarks including CIFAR-10, CIFAR-100, TinyImageNet-200, and CU3D-100. The experimental results show higher recognition accuracy against most of the popular DCNN models including the RCNN (see Fig. 29, paragraph 187).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Alom for providing model provides better recognition accuracy during training compared to equivalent models including IRCNN, EIN, and EIRN with almost the same number of network parameters, as to ultimately improve the recognition accuracy; providing generalizes the Inception network, the RCNN, and the Residual network with significantly improved training accuracy. The performance of the IRRCNN model was empirically evaluated on different benchmarks including CIFAR-10, CIFAR-100, TinyImageNet-200, and CU3D-100. The experimental results show higher recognition accuracy against most of the popular DCNN models, as to recognition network training: training based on the recognition network obtained. Therefore, combining the elements from prior arts according to known methods and technique, such as provides better recognition accuracy, would yield predictable results.


Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667